Citation Nr: 0913287	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected medication induced liver toxicity.

2.  Entitlement to an increased evaluation for service-
connected rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
December 1997.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  In February 2009, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to a compensable evaluation for service-
connected medication induced liver toxicity.

2.  In February 2009, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an increased evaluation for service-
connected rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a compensable 
evaluation for service-connected medication induced liver 
toxicity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
evaluation for service-connected rheumatoid arthritis have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2006, the veteran filed claims for multiple issues, 
including service connection for a liver disorder and an 
increased evaluation for rheumatoid arthritis.  By a rating 
decision dated in August 2006, these issues were denied.  A 
second rating decision in June 2007 granted service 
connection for medication induced liver toxicity and 
continued the previous evaluation for rheumatoid arthritis.  
The veteran perfected an appeal to these issues in April 
2008.  In a February 2009 statement in support of claim, the 
veteran stated that he wished to withdraw his appeal on all 
issues, including those for an increased evaluation for 
medication induced liver toxicity and rheumatoid arthritis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal on all issues.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issues of entitlement to 
a compensable evaluation for service-connected medication 
induced liver toxicity and entitlement to an increased 
evaluation for service-connected rheumatoid arthritis.  As 
such, the Board finds that the veteran has withdrawn his 
claim as to these issues, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issues of 
entitlement to a compensable evaluation for service-connected 
medication induced liver toxicity and entitlement to an 
increased evaluation for service-connected rheumatoid 
arthritis, and they are dismissed.


ORDER
	
The claim of entitlement to a compensable evaluation for 
service-connected medication induced liver toxicity is 
dismissed.

The claim of entitlement to an increased evaluation for 
service-connected rheumatoid arthritis is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


